August 31, 2007


Mr. J. Shelby Sharpe
Sharpe & Tillman, P.C.
6100 Western Place, Suite 1000
Fort Worth, TX 76107


The Honorable Raul A. Gonzalez Jr.
Law Office of Raul A. Gonzalez
10511 River Plantation Dr.
Austin, TX 78747
Mr. Kelly J. Shackelford
Liberty Legal Institute
903 East 18th Street, Suite 230
Plano, TX 75074-2868


Ms. Amy Warr
Alexander Dubose Jones & Townsend, LLP
515 Congress Ave., Suite 1720
Austin, TX 78701


RE:   Case Number:  03-0995
      Court of Appeals Number:  03-01-00103-CV
      Trial Court Number:  98-09152

Style:      HEB MINISTRIES, INC., SOUTHERN BIBLE INSTITUTE, AND HISPANIC
      BIBLE INSTITUTE
      v.
      TEXAS HIGHER EDUCATION COORDINATING BOARD AND COMMISSIONER RAYMUND
      PAREDES



















Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Douglas Laycock       |
|   |Ms. Amalia Rodriguez      |
|   |Mendoza                   |
|   |Ms. Kathleen Ann Reilly   |
|   |Barrow                    |
|   |Mr. Trevor Boyd Hall      |
|   |Prof. Douglas Laycock     |
|   |Ms. Patricia Valdreace    |
|   |Hayes                     |
|   |Mr. Allan E. Parker       |
|   |Mr. James J. S. Johnson   |
|   |Mr. Jeffrey D. Kyle       |